Title: To Benjamin Franklin from William Dunlap, [October? 1764]
From: Dunlap, William
To: Franklin, Benjamin


Sir
Monday [October? 1764]
As I see nothing will satiate your unbounded, cruel and merciless Resentment but the entire Destruction of a poor helpless Family, no Branch of whom, I will dare to say, ever Injur’d you in Thought, Word or Deed, I have no Favor to ask at the Hands of a Man who thursts for nothing short of my Hearts Blood: Whet your Poynard Sir, and it is ready for you: Your Cruelty has brought on me a Disorder, (and to your Treatment alone my Orphan beggard Children will impute it,) viz. a depressed broken Heart, and its sure Consequence a deep Consumption, which I am well assur’d no Medicines can possibly conquer, so that even should your tender Mercy withold you from the former, the latter will soon effect to your Hands: Under these Circumstances, I have only to beg that you would spare the Appelations which you are disposed to bestow upon me of Rogue, Rascal, &c. because (let me whisper it in your Ear, and indeed it shall never go farther) had the same indirect, ungenerous, Mean Methods been taken, (which I will assert was never before practised upon any Officer) in sifting and twisting your own Son’s Post-Office Accounts as there was with mine, he would have deserved in the highest Degree, the Worst Appelation you have yet thought proper to bestow upon me: This Sir, I will prove whenever you may please to call upon me to do so: I am Sir, the unhappy wretched
W Dunlap
 
Addressed: To / Dr. B. Franklin / Postmaster General / In / Philadelphia
